*449Loft Board order No. 3049 denied petitioner’s reconsideration application. Loft Board order No. 2770 is the underlying order. Therefore, order No. 2770 is “the final agency determination from which judicial review may be sought” (see 29 RCNY 1-07 [d] [ii]).
Contrary to the Administrative Law Judge’s determination, which was adopted by respondent, the estate of a loft tenant is entitled to the value of improvements installed by the tenant (see Matter of Moskowitz v Jorden, 27 AD3d 305, 306 [2006], lv dismissed 7 NY3d 783 [2006]). Thus, respondent’s grant of the owner’s abandonment application without requiring a sale of the improvements and compensation therefor to the estate was affected by an error of law (CPLR 7803 [3]). Respondent’s argument that petitioner waived any right to compensation for the value of the improvements because she never asserted this claim before surrendering the unit in 2001 is not properly before this Court (see Matter of Trump-Equitable Fifth Ave. Co. v Gliedman, 57 NY2d 588, 593 [1982]). In any event, the estate did not waive its rights to the unit, because petitioner surrendered the unit in her individual capacity following Housing Court litigation to which the estate was not a party. Concur—Tom, J.P., Friedman, Gonzalez, McGuire and Acosta, JJ. [See 2007 NY Slip Op 30541(H).]